           Case 1:19-vv-00319-UNJ Document 41 Filed 05/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-319V
                                         UNPUBLISHED


    SHARI BAELFYR,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: April 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On February 28, 2019, Shari Baelfyr filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 1, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On April 14, 2020, Respondent filed a combined Rule 4(c) Report and proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $45,063.73.
Proffer at 4. On April 17, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. In the Proffer, Respondent represented that


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00319-UNJ Document 41 Filed 05/20/20 Page 2 of 2



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $45,063.73 (representing compensation in the amount of $45,000.00
for pain and suffering, and $63.73 for unreimbursed expenses) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
